Citation Nr: 9915190	
Decision Date: 05/28/99    Archive Date: 06/07/99

DOCKET NO.  95-32 943A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a heart disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Miyake, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1972 to 
November 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 rating decision by the 
RO that denied a claim of entitlement to service connection 
for a heart disorder.  


FINDING OF FACT

No competent medical evidence has been presented to link a 
heart disorder, which was first clinically shown more than a 
year after military service, to the veteran's period of 
service.


CONCLUSION OF LAW

The veteran's claim of service connection for a heart 
disorder is not well grounded.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1131, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (1998).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran claims that her heart disorder existed during 
military service, and that in-service symptoms were prodromal 
manifestations of her present disability.  She maintains that 
her heart disorder is a direct result of untreated 
hypertension in service.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1998).  Service connection is 
also warranted where the evidence shows that a chronic 
disability or disorder has been caused or aggravated by an 
already service-connected disability.  38 C.F.R. § 3.310 
(1998); Allen v. Brown, 7 Vet. App. 439 (1995).  When disease 
is shown as chronic in service, or within a presumptive 
period so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date are service connected unless clearly attributable 
to intercurrent causes.  38 C.F.R. § 3.303(b) (1998).

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  Only if the claimant meets this burden does VA 
have the duty to assist her in developing the facts pertinent 
to her claim.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).  If the claimant does 
not meet this initial burden, the appeal must fail because, 
in the absence of evidence sufficient to make the claim well 
grounded, the Board does not have jurisdiction to adjudicate 
the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

A well-grounded claim is a plausible claim, one that is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible, to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  To be well grounded, 
however, a claim must be accompanied by evidence that 
suggests more than a purely speculative basis for granting 
entitlement to the requested benefits.  Dixon v. Derwinski, 
3 Vet. App. 261, 262-63 (1992).  Evidentiary assertions 
accompanying a claim for VA benefits must be accepted as true 
for purposes of determining whether the claim is well 
grounded, unless the evidentiary assertion is inherently 
incredible or the fact asserted is beyond the competence of 
the person making the assertion.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is plausible or 
possible is required.  Murphy, 1 Vet. App. at 81.  A claimant 
cannot meet this burden merely by presenting lay testimony, 
because lay persons are not competent to offer medical 
opinions.  Espiritu, 2 Vet. App. at 495.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to 
March 1, 1999) (Court) has held that competent evidence 
pertaining to each of three elements must be submitted in 
order make a claim of service connection well grounded.  
There must be competent (medical) evidence of a current 
disability, competent (lay or medical) evidence of incurrence 
or aggravation of disease or injury in service, and competent 
(medical) evidence of a nexus between the in-service injury 
or disease and the current disability.  This third element 
may be established by the use of statutory presumptions.  
38 C.F.R. §§ 3.307, 3.309 (1998); Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table); see also Epps v. Gober, 126 F.3d at 
1468.

For certain chronic diseases, such as cardiovascular-renal 
disease, including hypertension, service incurrence or 
aggravation will be presumed when the disability is 
manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).  However, 
this presumption is a rebuttable one.  Id.  

Based on a review of the evidence, the Board finds that the 
veteran's claim of service connection for a heart disorder is 
not well grounded.  38 U.S.C.A. §§ 1110, 1131, 5107; 
38 C.F.R. § 3.303.  Service medical records, including the 
veteran's pre-enlistment examination report in October 1972 
and separation examination report in October 1975, are 
negative for a diagnosis pertaining to any heart disorder.  
The veteran was seen for complaints of chest pain on one 
occasion in June 1973, when she reported having a cold and 
sore throat.  She also complained of having chest pains while 
coughing.  No heart disorder was noted.  There were also no 
elevated blood pressure readings noted.

A heart disability was not shown by competent medical 
diagnosis until many years after the veteran's separation 
from service.  The record shows that the veteran was seen for 
problems with atrioventricular (AV) block and was found to 
have hypertension beginning in 1982.  Private treatment 
records, dated from October 1988 to November 1996, show that, 
in January 1992, the veteran was hospitalized for heart 
problems.  The discharge diagnoses included history of 
hypertension, electrocardiogram with first degree AV block, 
one episode of Mobitz II second degree AV block, and a 
history of questionable complete heart block.  At a VA 
examination in November 1993, the veteran gave a history of 
having had third degree heart block in 1982, and most 
recently in April 1990.  Examination of the heart revealed a 
regular rate and rhythm without murmur, gallop, or rubs.  The 
assessments included history of third degree heart block, 
hypertension, and drop attacks, probably secondary to third 
degree heart block.  None of the examiners, VA or private, 
provided an opinion regarding the onset of the veteran's 
heart disorder.

The veteran has not presented any competent medical evidence 
to show a link between any current heart disorder and her 
period of military service.  The Board has considered the 
veteran's written statements and August 1996 testimony 
regarding the onset of a heart disorder.  However, while she 
is competent to provide information regarding the symptoms 
she currently experiences and has experienced since her 
military service, there is no indication that she is 
competent to diagnose a heart disorder or to comment upon its 
etiology or time of onset.  Layno v. Brown, 6 Vet. App. 465, 
470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993); 
Espiritu, 2 Vet. App. at 494-95.  Moreover, no evidence has 
been presented to show that any cardiovascular disease was 
manifested within a year of the veteran's separation from 
service.  As a result, she is not aided in her attempt to 
submit a well-grounded claim by the presumptions of 38 C.F.R. 
§§ 3.307, 3.309 (1998).  Consequently, absent the 
presentation of competent medical evidence showing a link 
between post-service diagnoses and service, or complaints of 
heart problems since service, the veteran's claim may not be 
considered well grounded and must be denied.  

It has also been contended on the appellant's behalf that the 
Board should determine whether the RO complied with M21-1, 
Part III,  1.03(a) (Change 50) (Feb. 23, 1996) and M21-1, 
Part VI,  2.10(f) (Change 48) (Aug. 5, 1996).  The 
provisions of M21-1 Part VI,  2.10(f) provide that "the 
duty to assist will prevail while development is 
undertaken."  A careful reading of this provision clearly 
shows the initiation of this "development" is predicated on 
the claim being "potentially plausible on a factual basis."  
Essentially, "potentially plausible on a factual basis" 
means the claim is well grounded.  Epps, supra.  
Consequently, development is undertaken pursuant to M21-1 
Part VI,  2.10(f) only after the appellant has presented a 
well-grounded claim.  As the appellant has not done so here, 
M21-1 Part VI,  2.10(f) is not applicable to his case.
M21-1 Part III,  1.03(a) provides that "[b]efore a decision 
is made about a claim being well-grounded, it will be fully 
developed."  However, only when a claim is well grounded 
does VA have an obligation to assist the claimant in 
"developing the facts pertinent to the claim." Robinette v. 
Brown, 8 Vet. App. 69, 77-74 (1995) (emphasis added) 
(referring to evidentiary development required by the duty to 
assist under 38 U.S.C.A. § 5107(a)); Epps, supra; Beausoleil 
v. Brown, 8 Vet. App. 459, 465 (1996).  In contrast to the 
evidentiary development referred to in 38 U.S.C.A. § 5107(a), 
the provisions of M21-1, Part III,  1.03(a) refer to 
development of the claim.  The requirement to fully develop a 
claim - as compared to development of the evidence underlying 
the claim - merely demands that VA ensure that the appellant 
has not filed a defective or incomplete application.  See 
38 U.S.C.A. § 5103 (West 1991); Robinette, 8 Vet. App. at 78.  
See 38 C.F.R. §§ 3.1(p), 3.160(a) (1997)(defining a claim as 
an application for VA benefits); see also M21-1, Part III,  
1.01(a) (discussing development of pertinent facts 
"concerning a well-grounded claim"); M21-1, Part VI,  
2.10(f) (discussed, supra); compare M21-1, Part III,  
2.01(c) (during initial screening stage of claims processing, 
the RO shall review all applications and evidence immediately 
to determine if "a claim" is incomplete and requires 
"further development").  Indeed, M21-1, Part III,  1.03(a) 
relies upon Grottveit, supra, in which the Court stated that, 
"[i]f the claim is not well grounded, the claimant cannot 
invoke the VA's duty to assist [under 38 U.S.C.A. § 5107(a)] 
in the [evidentiary] development of the claim."  Grottveit, 
5 Vet. App. at 93, citing 38 U.S.C.A. § 5107(a).  Therefore, 
until an appellant has submitted a well-grounded claim, VA is 
under no duty to assist the appellant in establishing the 
evidentiary elements of her claim.  

In other words, the requirement to "fully develop" a claim 
pursuant to M21-1, Part III,  1.03(a) is not identical to 
the duty to assist which arises after a well-grounded claim 
has been submitted; instead, it appears merely to reiterate 
the duty to inform under 38 U.S.C.A. § 5103.  Consequently, 
ensuring that a claim is "fully developed" under M21-1 Part 
III,  1.03(a) means that, where the appellant's application 
for benefits is incomplete, VA shall notify the appellant of 
the evidence necessary to complete the application.  Id. at 
80.  As there is no indication in the present case that the 
appellant's application is incomplete, or that she is aware 
of evidence which would render her claim well grounded, the 
Board finds that the RO complied with 38 U.S.C.A. § 5103 and 
 1.03(a).


ORDER

Service connection for a heart disorder is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

